Citation Nr: 0528173	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  02-10 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of rheumatic 
fever, including heart murmur, shortness of breath, and 
dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty service from June 1943 to June 
1944.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision (sent by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon).  This case was before the Board in 
September 2003 and was remanded for the purpose of affording 
the veteran a VA examination.

On October 3, 2005, the Board granted the veteran's motion to 
advance the appeal on the docket.


FINDING OF FACT

The veteran does not have any current disability related to 
rheumatic fever.


CONCLUSION OF LAW

Chronic residuals of rheumatic fever were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides, 
among other things, that VA will make reasonable efforts to 
notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
Collectively, the multiple RO decisions issued in connection 
with the appeal have noted the evidence considered as well as 
the pertinent laws and regulations.  In addition, letters, 
including one dated in March 2004, specifically noted the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefit sought and 
whether the veteran or VA bore the burden of producing or 
obtaining that evidence or information.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided 
prior to the initial AOJ adjudication denying the claim, 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of the claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini v. Principi, 
18 Vet. App. 112 (2004), to decide the appeal would not be 
prejudicial error to the claimant, as the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records are associated with the 
claims file as are VA medical records.  In addition, in 
January 2005 VA obtained a medical opinion to assist in 
answering the medical question presented in this appeal.  The 
veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the appellant's appeal.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service incurrence for certain chronic diseases, 
such as heart disease, will be presumed if they become 
manifest to a compensable degree within the year after 
service.  38 C.F.R. §§ 3.307, 3.309.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service medical records reveal that the veteran was 
discharged from a military hospital in April 1944 after 
having been under observation for two months for rheumatic 
fever.  A May 1944 final summary noted that there had been 
"no evidence of rheumatic fever or heart disease."  The 
veteran's June 1944 certificate of disability for discharge 
noted hypochondriasis and orthopedic disability; no heart 
disease or disability was noted.

At the request of the Board, the veteran underwent a VA heart 
examination in January 2005.  The examiner remarked as 
follows:

From my examination and history, I could 
find no evidence that the patient is 
symptomatic from rheumatic heart disease.  
In fact, the only hint that he has 
developed mild rheumatic heart disease is 
the echocardiogram done in 2003 which 
hints at mild mitral valve thickening, 
but in no way is it stenotic nor 
symptomatic of classical rheumatic 
valvular disease.  There was no evidence 
of significant aortic disease either.  
Thus, in review of the patient 's history 
and exam there is no clinical evidence of 
rheumatic heart disease nor symptoms of 
rheumatic heart disease which would be 
consistent with valvular disease causing 
chest pain with exertion, syncope, and 
shortness of breath with exertion.

Following a full review of the veteran's claims file (in a 
March 2005 addendum) the January 2005 VA heart examiner 
stated as follows:

As previously stated in my examination 
dated January 28, 2005, I see no evidence 
that the patient currently suffers or 
otherwise demonstrates symptomatic 
evidence of rheumatic heart disease that 
might be a sequela from his diagnosis of 
rheumatic fever while in his period of 
service of June 29, 1943 through June 2, 
1944.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  While the veteran was diagnosed 
with rheumatic fever during service, no heart disease or 
residual disability was noted during service, despite being 
under observation for such disability for two months.  There 
was also no disability related to rheumatic fever noted on 
the veteran's June 1944 certificate of disability for 
discharge.  As for post-service records, the Board notes that 
the claims file contains numerous examinations, including VA 
examinations beginning as early as September 1944.  A review 
of these examinations, however, reveals no statement linking 
current disability to the veteran's rheumatic fever during 
service.

In short, as no chronic disability related to rheumatic fever 
was noted during service, and as no physician has linked such 
disability to rheumatic fever, service connection for 
residuals of rheumatic fever is not warranted.  The Board 
notes that not only has no health professional linked current 
disability to the veteran's period of rheumatic fever during 
service, but a VA examiner has specifically stated that the 
veteran has no such disability, and there is no contrary 
opinion of record.

The Board notes that in January 2004 a VA physician suggested 
that the veteran's "anxiety/dysthymic symptoms" might be 
related to the veteran's inservice rheumatic fever.  In this 
regard, it should be noted that service connection is already 
in effect for a psychiatric disorder.  Moreover, the 
statement is speculative in nature and does not reflect the 
presence of identified residuals or rheumatic fever.  

The Board has also considered the veteran's many statements 
submitted in support of his claim, which have been given 
weight as to his observation for symptoms and limitations 
that he asserts are caused by his rheumatic fever during 
service.  It does not appear, however, that the veteran is 
medically trained to offer any opinion as to causation.  See 
Espiritu v. Derwinksi, 2 Vet. App. 492, 494-495 (1992) 
(laypersons may be competent to provide an eyewitness account 
of a veteran's visible symptoms, but they are not capable of 
offering opinions as to medical matters).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

As the preponderance of the evidence is against the veteran's 
claim, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran.  Accordingly, the benefit-of-the-doubt rule is not 
applicable, and the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for residuals of rheumatic 
fever, including heart murmur, shortness of breath, and 
dizziness.


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


